June 30, 2014 Monthly Insight The China Fund, Inc. (CHN) Investment Objective The investment objective of the Fund is to achieve long term capital appreciation. The Fund seeks to achieve its objective through investment in the equity securities of companies and other entities with significant assets, investments, production activities, trading or other business interests in China or which derive a significant part of their revenue from China. The Fund has an operating policy that the Fund will invest at least 80% of its assets in China companies. For this purpose, 'China companies' are (i) companies for which the principal securities trading market is in China; (ii) companies for which the principal securities trading market is outside of China or in companies organized outside of China, that in both cases derive at least 50% of their revenues from goods or services sold or produced, or have a least 50% of their assets in China; or (iii) companies organized in China. Under the policy, China means the People's Republic of China, including Hong Kong, and Taiwan. The Fund will provide its stockholders with at least 60 days' prior notice of any change to this policy. Performance Overview Performance History 1 month 3 months YTD 1 Year 3 Years (pa) 5 Years (pa) 10 Years (pa) Since Inception NAV (%) Market price (%) Benchmark (%) N/A Performance History NAV (%) -24.37 -46.95 Market price (%) -27.51 -40.65 Benchmark (%) -18.36 -49.37 Source : State Street Bank and Trust Company. Source for index data: MSCI as at Jun 30, 2014. Total investment returns are historical and do not guarantee future results. Total investment returns reflect changes in net asset value and market price per share during each period and assumes that dividends and capital gains distributions, if any, were reinvested. The net asset value (NAV) percentages are not an indication of the performance of a shareholder's investment in the Fund, which is based on market price. NAV performance includes the deduction of management fees and other expenses. Market price performance does not include the deduction of brokerage commissions and other expenses of trading shares and would be lower had such commissions and expenses been deducted. Portfolio Analysis Sector allocation (%) Country allocation (%) Source : State Street Bank and Trust Company as at Jun 30, 2014. * China includes A-shares (0.0%), A-share equity linked securities (8.0%), B-shares (0.0%), H-shares (20.7%) and Red-chips (10.6%). The China Fund, Inc. (CHN) Portfolio Analysis (continued) Top 10 Holdings Sector % China Minsheng Banking Corp., Ltd. Financials Beijing Enterprises Holdings, Ltd. Industrials Hutchison Whampoa, Ltd. Industrials Taiwan Semiconductor Manufacturing Co., Ltd. Information Technology Li & Fung, Ltd. Consumer Discretionary Delta Electronics, Inc. Information Technology PetroChina Co., Ltd. Energy Tencent Holdings, Ltd. Information Technology Tong Hsing Electronic Industries, Ltd. Information Technology Hong Kong Exchanges and Clearing, Ltd. Financials Total Source: State Street Bank and Trust Company as at June 30, 2014. Fund Details NAV Market price Premium/Discount -11.24% Market cap US$331.99m Shares outstanding Exchange listed NYSE Listing date July 10, 1992 Benchmark MSCI Golden Dragon Index (Total Return) Fund Manager Christina Chung Listed and direct investment manager Allianz Global Investors U.S. LLC Source: State Street Bank and Trust Company as at June 30, 2014. Distribution History (10 years) Declaration date Ex-dividend date Record date Payable date Dividend/ Share Income Long-term Capital Short-term Capital 13 Dec 2013 19 Dec 2013 23 Dec 2013 27 Dec 2013 10 Dec 2012 20 Dec 2012 24 Dec 2012 28 Dec 2012 8 Dec 2011 21 Dec 2011 23 Dec 2011 29 Dec 2011 8 Dec 2010 21 Dec 2010 24 Dec 2010 29 Dec 2010 9 Dec 2009 22 Dec 2009 24 Dec 2009 29 Dec 2009 8 Dec 2008 22 Dec 2008 24 Dec 2008 23 Jan 2009 7 Dec 2007 19 Dec 2007 21 Dec 2007 25 Jan 2008 8 Dec 2006 19 Dec 2006 21 Dec 2006 29 Dec 2006 9 Dec 2005 19 Dec 2005 21 Dec 2005 29 Dec 2005 13 Dec 2004 20 Dec 2004 22 Dec 2004 7 Jan 2005 Source : State Street Bank and Trust Company as at December 31,2013. Dividend/Share includes Income, Long-term Capital gains and Short-term Capital gains. 2 The China Fund, Inc. (CHN) The China Fund Inc. NAV PerformanceofUSD $10,000 since inception (with dividends reinvested at NAV price) Past performance is not a guide to future returns. Source: State Street Bank and Trust Company as at June 30, 2014. The China Fund Inc. Premium / Discount Past performance is not a guide to future returns. Source: State Street Bank and Trust Company as at June 30, 2014. 3 The China Fund, Inc. (CHN) Manager’s Commentary Market Review Chinese equity markets held up relatively well in June although the trading volume was light. The announcement that A- Shares would not be included in the MSCI Emerging Markets Index in 2015 did not have a great deal of impact on the equity markets. Economic data for the month was mixed, Chinese property prices showed the first month-on-month decline in two years based on average home prices over 70 cities. However, the HSBC China Flash Purchasing Managers' Index ("PMI") rebounded to a year-to-date high of 50.8; improvement was broad-based with both domestic orders and external demand sub-indices in expansionary territory, thanks to mini-stimulus packages taking effect. This suggests that the economy has stabilized albeit against the headwinds from a slowdown in the property market. The share price of Macau gaming stocks bounced late of the month and news on the Hong Kong property market remained encouraging with regards to transactions in both the primary and secondary markets. In Taiwan, upbeat economic news cheered the equity market, data was solid across most indicators including exports, industrial production, corporate capitalization and domestic consumptions. With the overall recovery, the Taiwanese TAIEX index reached a new high since year 2008. While technology stocks continued to show strong momentum, non-tech sectors, in particular those companies with their factories in Vietnam, were adversely affected by the political tension within the region. Fund Review The Fund outperformed its benchmark - MSCI Global Dragon for the month. Stock selection in industrials contributed the most in terms of relative returns, while stock selection in consumer discretionary detracted the most. Two of the top contributors for the month were Beijing Enterprise, an integrated public utilities company in China and Largan Precision, an optical lens and optoelectronic components manufacturer in Taiwan. While there was no specific or material news on Beijing Enterprise during the month, the share price of Largan Precision was supported by strong demand for its optical lenses from Chinese smartphone vendors. Conversely, the top detractor was Merida industry, a Taiwanese bike manufacturing company. The share price dropped a moderate 4.4% (in US dollar terms). However, given the Fund's overweight in the company, the underperformance hurt the Fund's relative performance. Key Transaction One of the key transactions for the month was an initiation in the exposure to Dongfeng Motor, one of the largest automobile manufacturers in China. Sales of their new models are expected to surprise on the upside. Dongfeng and their joint venture brands are likely to regain market share this year given various local brands are suffering from difficulties in product upgrade as well as price competition. Outlook With the latest PMI data showing a recovery in economic activity in China, along with improving global economic growth prospects, we would expect Chinese equities to recover in the short term. Selective policy easing including moderate credit loosening in targeted areas or regions also should underpin the China's economy and therefore help to boost investors' confidence. In addition, while H1/2014 earnings results are to be released over the next two months, it is likely to be a mixed bag. We expect share prices to remain relatively resilient in anticipation of an improvement in the earnings picture along with the stabilization of China's economy in H2/2014. For Hong Kong equities, our focus will continue to be on companies that we believe will benefit from the pickup in global economic growth. In Taiwan, we believe economic data, abundant liquidity and strong corporate earnings will continue to support the stock market. We expect companies with growth stories will outperform value plays over the period. Source : Allianz Global Investors US LLC as at June 30, 2014. 4 The China Fund, Inc. (CHN) Portfolio Holdings CUSIP Security Description Cost Base Base MV Shares Percentage of Net Assets B57JY2909 China Minsheng Banking Corp., Ltd. Beijing Enterprises Holdings, Ltd. Hutchison Whampoa, Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Li & Fung, Ltd. Delta Electronics, Inc. PetroChina Co., Ltd. BMMV2K903 Tencent Holdings Ltd B1L8PB906 Tong Hsing Electronic Industries, Ltd. Hong Kong Exchanges and Clearing, Ltd. B3WH02907 Hermes Microvision, Inc. MediaTek, Inc. Largan Precision Co., Ltd. B00G0S903 CNOOC, Ltd. B01FLR903 Ping An Insurance (Group) Company of China, Ltd. 17313A533 Gree Electric Appliances, Inc. Access Product (expiration 01/16/15) B1DYPZ905 China Merchants Bank Co., Ltd. Merida Industry Co., Ltd. Qingling Motors Co., Ltd. Digital China Holdings, Ltd. Semiconductor Manufacturing International Corp. Sun Hung Kai Properties, Ltd. China Everbright International, Ltd. ASM Pacific Technology, Ltd. B2R2ZC908 CSR Corp., Ltd. Advantech Co., Ltd. B58J1S907 Chailease Holding Co., Ltd. B5M70F906 Primax Electronics, Ltd. Epistar Corp. ACI009HH0 China Suntien Green Energy Corp., Ltd. B633D9904 Zhongsheng Group Holdings, Ltd. B0PH5N900 Dongfeng Motor Group Co., Ltd. 17314W591 Jiangsu Hengrui Medicine Co., Ltd. Access Product (expiration 01/16/15) 99ZMCS903 Kweichow Moutai Co., Ltd. Access Product (expiration 10/26/15) Comba Telecom Systems Holdings, Ltd. 913BMZ902 Ping An Insurance (Group) Company of China, Ltd. Access Product (expiration 06/30/15) ACI07WMD5 China International Travel Service Corp., Ltd. Access Product (expiration 08/25/15) B45BF9907 Sanan Optoelectronics Co., Ltd. Access Product (expiration date 02/15/16) B16NHT900 Shui On Land, Ltd. B236JB905 Tiangong International Co., Ltd. B688XD907 Beijing Jingneng Clean Energy Co., Ltd. ACI0873X6 Shanghai Jahwa United Co., Ltd. Access Product (expiration 06/12/17) B1G1QD902 Industrial & Commercial Bank of China, Ltd. Natural Beauty Bio-Technology, Ltd. 42751U205 Hermes Microvision, Inc. GDR B5SRR0900 Shanghai Jahwa United Co., Ltd. Access Product (expiration 01/16/15) ACI0090H8 Zong Su Foods 0 Source: State Street Bank and Trust Company as at June 30, 2014. 5 The China Fund, Inc. (CHN) Important Information The Fund seeks to achieve its objective through investment in the equity securities of companies and other entities with significant assets, investments, production activities, trading or other business interests in China or which derive a significant part of their revenue from China. Investing in non-U.S. securities entails additional risks, including political and economic risk and the risk of currency fluctuations, as well as lower liquidity. These risks, which can result in greater price volatility, will generally be enhanced in less diversified funds that concentrate investments in a particular geographic region. The information contained herein has been obtained from sources believed to be reliable but Allianz Global Investors U.S. LLC and its affiliates do not warrant the information to be accurate, complete or reliable. The opinions expressed herein are subject to change at any time and without notice. Past performance is not indicative of future results. This material is not intended as an offer or solicitation for the purchase or sale of any financial instrument. Investors should consider the investment objectives, risks, charges and expenses of any mutual fund carefully before investing. This and other information is contained in the fund's annual and semiannual reports, proxy statement and other fund information, which may be obtained by contacting your financial advisor or visiting the fund's websi te at www.chinafundinc.com. This information is unaudited and is intended for informational purposes only. It is presented only to provide information on the Fund's holdings, performance and strategies. The Fund is a closed-end exchange traded management investment company. This material is presented only to provide information and is not intended for trading purposes. Closed-end funds, unlike open-end funds, are not continuously offered. After the initial public offering by a closed-end fund, its shares can be purchased and sold on the open market through a stock exchange, where shares may trade at a premium or a discount. The market price of holdings is subject to change daily. 6
